Citation Nr: 1515423	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include squamous cell carcinoma and amputation of the 4th and 5th toes of the right foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Houston, Texas.  

The Veteran testified before the undersigned at a June 2013 videoconference hearing.  A transcript has been associated with the file.

The Board remanded this case in April 2014.  It returns now for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to delay adjudication of the Veteran's claim for a second time; however, this remand is necessary to ensure compliance with the Board's prior remand instructions, and to afford the Veteran all consideration due to him under the law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board remanded this case in April 2014 in part to obtain any potentially relevant VA treatment records from the VA Medical Center (VAMC) in Houston, Texas, prior to June 20, 2007, and after May 7, 2008.  Although the records after May 7, 2008, were obtained, those prior to June 20, 2007, were not.  The AOJ sent a May 2014 records request for any records related to bilateral foot disorders dated prior to June 20, 2007.  The VAMC responded in May 2014 that the records request had been approved and that responsive records had been forwarded.  Unfortunately, the forwarded records were duplicates of those already associated with the claims file.  The VAMC did not indicate whether there were relevant records dated prior to June 20, 2007, or not.  The AOJ issued a September 2014 supplemental statement of the case indicating that the VAMC's response was adequate because the Board had remanded for VA treatment records dated after June 20, 2007.  The VAMC response and the records obtained by the AOJ do not address whether any VA treatment records relevant to bilateral foot disorders and dated prior to June 20, 2007, exist.  Therefore, the Board must remand for an additional records search.  See Stegall, 11 Vet. App. at 271.

The Board must also obtain an adequate medical opinion.  The Veteran was provided a June 2014 VA examination and medical opinion pursuant to the April 2014 remand.  Unfortunately, the medical opinion indicates that the examiner believed that the Veteran's VBMS file did not include the Veteran's service treatment records; however, the service treatment records are plainly present.  The Board concludes that this misreading of the file is material and should be corrected.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, following completion of records development, the file should be returned to the examiner who provided the June 2014 opinion to determine if the service treatment records and any additional records obtained alter his conclusion as to whether the Veteran has a current foot disability that is at least as likely as not related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of treatment from the VAMC in Houston, Texas, pertaining to the Veteran's treatment for bilateral foot disorders, including callouses, keratoses, hallux valgus, squamous cell carcinoma, amputations, or any other foot disorder prior to June 20, 2007.  

If no such records are available, the AOJ should document the efforts made to obtain those records, any responses from the Houston VAMC, and the reason for concluding that no such records are available for the record.  Furthermore, if no such records are available, the Veteran should be informed of that fact pursuant to 38 C.F.R. § 3.159(e).

2.  Following the completion of the above, and after undertaking any other development deems necessary, return the claims file to the examiner who provided the June 2014 medical opinion for an addendum opinion that takes into consideration the Veteran's service treatment records and any additional evidence associated since the June 2014 examination.  If that examiner is unavailable, the claims file should be sent to another appropriate examiner.

The examiner should address the following question:

Is it at least as likely as not (50 percent probability or greater) that any of disorders of the feet that have been present since April 2008 had its onset in, or is otherwise related to, the Veteran's period of active duty service, to include regularly wearing boots that were too small? 

For purposes of this remand, the VA examiner should accept as true the Veteran's account of wearing boots that were too small during service, unless there is specific medical evidence that refutes his assertions (in which case, the examiner is asked to describe that evidence in detail). 

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony, any relevant information contained in his service records, and his post-service records of private and VA medical treatment for bilateral foot disorders, including 1976 surgery of both feet.

A report containing the addendum opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


